Title: To James Madison from John Lamson, 20 July 1803 (Abstract)
From: Lamson, John
To: Madison, James


20 July 1803, Trieste. Since his last of 4 Apr. has received JM’s of 22 Feb. Acquiesces in the decision of the president to appoint Riggin consul at Trieste but points out the “real and great inconveniences” he is exposed to by this decision. Riggin has “been at no expence” to obtain this office. And “in a few days after receiving the exequator he left this City and the Office is now occupied by an English Gentleman as pro Consul.” “It is true the files of the Office of State must necessarily be silent respecting me for a considerable time, but this was owing to a combination of circumstances which it was impossible for me to foresee or prevent.” Enclosed in his last a return of the arrivals in Trieste to 31 Mar. 1803 [not found], as well as his accounts. Encloses copies of these documents. “I feel confident that it will be considered strictly conformable to […] that I should be reimbursed these expences, which have been occassioned intirely by my accepting this commission.” Solicits JM’s patronage and hopes “to be favored with a reply.”
 

   
   RC (DNA: RG 59, CD, Trieste, vol. 1). 2 pp.; damaged by removal of seal.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:476–77.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:338–39.



   
   For Lamson’s “Abstract” of his expenses, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:477 n. 2.



   
   A full transcription of this document has been added to the digital edition.

